Case: 15-41554      Document: 00514833786         Page: 1    Date Filed: 02/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 15-41554                       February 13, 2019
                                                                           Lyle W. Cayce
Consolidated with 15-41582                                                      Clerk


UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

SANTIAGO SOLANO-HERNANDEZ,

              Defendant - Appellant



                  Appeals from the United States District Court
                       for the Southern District of Texas
                   USDC Nos. 5:15-CR-33-1 and 5:15-CR-219-1



     ON REMAND FROM THE UNITED STATES SUPREME COURT
Before WIENER, SOUTHWICK, and COSTA, Circuit Judges.
LESLIE H. SOUTHWICK, Circuit Judge:*
       In 2017, we affirmed Santiago Solano-Hernandez’s conviction and
sentence for illegal reentry after deportation. The United States Supreme
Court granted a writ of certiorari, vacated our judgment, and remanded for
further consideration. We conclude that Solano-Hernandez was not subject to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41554     Document: 00514833786     Page: 2   Date Filed: 02/13/2019



                                  No. 15-41554
                                c/w No. 15-41582

the twelve-level sentence enhancement imposed by the district court, and that
the error, though not preserved, was plain. We VACATE and REMAND for
resentencing.


                  FACTUAL AND PROCEDURAL HISTORY
      In 2012, Santiago Solano-Hernandez pled guilty in the District of New
Jersey to illegal reentry after a prior deportation that had followed a conviction
for an aggravated felony. He was sentenced to 27 months imprisonment and
a two-year term of supervised release.         His term of supervised release
commenced in October 2013, and he was deported about a month later.
      In March 2014, Solano-Hernandez was arrested for illegally reentering
the United States and was summarily deported the following month.              In
December 2014, he once again was arrested for illegally reentering the United
States and was indicted in the Southern District of Texas for illegal reentry of
a previously deported alien. Jurisdiction over the supervised release violation
was transferred from the District of New Jersey to the Southern District of
Texas. Solano-Hernandez pled guilty to the new illegal-reentry offense.
      In his presentence report (PSR), Solano-Hernandez was assessed a base
offense level of eight under Section 2L1.2 of the 2014 Sentencing Guidelines.
He received a twelve-level enhancement under Section 2L1.2(b)(1)(A)(ii)
because he had been deported after a conviction for a felony crime of violence
that was not assessed criminal history points: a 1995 New Jersey conviction
for endangering the welfare of a child. Following a three-level reduction for
acceptance of responsibility under Section 3E1.1, he was assigned a total
offense level of 17. That offense level, combined with his criminal history
category, yielded a Guidelines imprisonment range of 30 to 37 months. See


                                        2
    Case: 15-41554    Document: 00514833786     Page: 3   Date Filed: 02/13/2019



                                 No. 15-41554
                               c/w No. 15-41582

U.S.S.G. ch. 5, pt. A (Sentencing Table). Solano-Hernandez did not object to
the Guidelines calculations but sought a downward departure or variance.
      The district court conducted a joint sentencing and revocation hearing.
As to the new illegal-entry conviction, the district court sentenced Solano-
Hernandez to 30 months imprisonment and three years of supervised release.
The district court also revoked Solano-Hernandez’s supervised release and
sentenced him to four months’ imprisonment. The district court ordered the
revocation sentence to run consecutively to the sentence imposed for the new
illegal-reentry conviction. Solano-Hernandez timely appealed both judgments.
This court consolidated the appeals.
      In our January 2017 decision, we agreed with Solano-Hernandez that
the district court erred in assessing an enhancement under Section
2L1.2(b)(1)(A)(ii) based upon his conviction in New Jersey for endangering the
welfare of a child. United States v. Solano-Hernandez, 847 F.3d 170, 177-78
(5th Cir. 2017), cert. granted, judgment vacated, 138 S. Ct. 2701 (2018).
Because the defendant had not objected to the enhancement in district court,
we reviewed his argument under a plain-error review standard. We declined
to exercise our discretion to reverse based on the error, which we would do only
if “the error seriously affect[s] the fairness, integrity or public reputation of
judicial proceedings.” Id. at 178 (quoting United States v. Escalante-Reyes, 689
F.3d 415, 419 (5th Cir. 2012) (en banc) (alteration in original)). We quoted
earlier precedent in which we had held that reversal due to plain error was
justified only when the error “would shock the conscience of the common man,
serve as a powerful indictment against our system of justice, or seriously call
into question the competence or integrity of the district judge.” Id. (quotation
marks omitted) (quoting United States v. Segura, 747 F.3d 323, 331 (5th Cir.
2014)).
                                       3
    Case: 15-41554     Document: 00514833786      Page: 4    Date Filed: 02/13/2019



                                  No. 15-41554
                                c/w No. 15-41582

        The United States Supreme Court granted a writ of certiorari, reversed
our judgment, and remanded for reconsideration in light of its rejection of our
“shock the conscience” standard for the final element of plain-error analysis in
Rosales-Mireles v. United States, 138 S. Ct. 1897, 1907-11 (2018). Solano-
Hernandez v. United States, 138 S. Ct. 2701 (2018).


                                  DISCUSSION
        Solano-Hernandez did not object to the district court’s application of
Section 2L1.2(b)(1)(A)(ii).    We therefore review the application of that
enhancement for plain error. E.g., United States v. Peltier, 505 F.3d 389, 391-
92 (5th Cir. 2007). To establish plain error, Solano-Hernandez must show (1)
an error, (2) that was clear or obvious, and (3) that affected his substantial
rights. Puckett v. United States, 556 U.S. 129, 135 (2009). “Once those three
conditions have been met, ‘the court . . . should exercise its discretion to correct
the forfeited error if the error seriously affects the fairness, integrity or public
reputation of judicial proceedings.’” Rosales-Mireles, 138 S. Ct. at 1905
(quoting Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016)). The
Court recently clarified that a miscalculation of the Sentencing Guidelines
range “will in the ordinary case . . . seriously affect the fairness, integrity, or
public reputation of judicial proceedings, and thus will warrant relief.” Id. at
1903.
        There are the two issues before us on remand:
        I.    Whether the appeal is moot because Solano-Hernandez has been
released from prison and removed from the United States.
        II.   Whether the district court committed reversible plain error in
concluding that Solano-Hernandez was subject to a twelve-level enhancement


                                         4
     Case: 15-41554      Document: 00514833786        Page: 5     Date Filed: 02/13/2019



                                     No. 15-41554
                                   c/w No. 15-41582

pursuant to Guidelines Section 2L1.2(b)(1)(A)(ii) (2014) based on his prior New
Jersey conviction for child endangerment.


I. Mootness
       Solano-Hernandez acknowledges that the appeal of his revocation
sentence is moot. He maintains, though, that the sentence for his new illegal-
reentry offense is not moot because he remains subject to a term of supervised
release. The government argues that the appeal is moot because Solano-
Hernandez completed his prison term, was deported in June 2017, and did not
challenge on appeal his term of supervised release.
      To maintain jurisdiction under Article III of the Constitution, this court
must have before it an actual case or controversy at the time that it issues its
decision. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy
requirement demands that a collateral consequence of the conviction persists.
Id. A moot case fails to present a case or controversy. See United States v.
Lares-Meraz, 452 F.3d 352, 354-55 (5th Cir. 2006). This court considers the
issue of mootness de novo. Id. at 355.
      Solano-Hernandez completed his revocation sentence and was not
sentenced to a term of supervised release relating to that sentence. There are
no ongoing collateral consequences imputed to that sentence. See Spencer, 523
U.S. at 7. Solano-Hernandez’s appeal of his revocation sentence is therefore
moot. 1 See United States v. Heredia-Holguin, 823 F.3d 337, 342-43 (5th Cir.
2016) (en banc).




      1 Solano-Hernandez did not contest his revocation or the revocation sentence and thus
abandoned any challenge to the revocation proceeding. United States v. Charles, 469 F.3d
402, 408 (5th Cir. 2006).
                                            5
    Case: 15-41554     Document: 00514833786      Page: 6    Date Filed: 02/13/2019



                                  No. 15-41554
                                c/w No. 15-41582

      The sentence for the illegal-reentry offense presents a different situation.
Solano-Hernandez was released from custody of the Federal Bureau of Prisons
on April 26, 2017. At the time of this appeal, he remains subject to a three-
year term of supervised release for his new illegal-reentry offense. Cf. Lares-
Meraz, 452 F.3d at 355. Thus, the district court has the authority to alter or
terminate his period of supervised release on resentencing if he was
incarcerated beyond the correct expiration of his prison term. See United
States v. Johnson, 529 U.S. 53, 60 (2000). Solano-Hernandez remains subject
to a term of supervised release that is not immune to modification by the
district court and his appeal concerns his sentence. An “appeal of a term of an
existing supervised release is not mooted solely by . . . deportation.” Heredia-
Holguin, 823 F.3d at 343.


II. Plain Error Analysis
      As we have discussed already, this court earlier considered the question
of whether the district court committed reversible plain error by assessing an
enhancement under Section 2L1.2(b)(1)(A)(ii) based upon his conviction in New
Jersey for endangering the welfare of a child. We concluded that the district
court erred in applying the enhancement, but pretermitted consideration of
whether the error was clear or obvious (prong two) or affected Solano-
Hernandez’s substantial rights (prong three). Solano-Hernandez, 847 F.3d at
178. We held that even if the district court plainly erred, there were no grounds
for the court to exercise its discretion to address an error that failed to “shock
the conscience of the common man.” Id. at 179. Now that the Supreme Court
has rejected our shock standard, Rosales-Mireles, 138 S. Ct. at 1907-11, and
returned this case to us in light of that rejection, we reconsider the effect of the
error we earlier identified.
                                         6
    Case: 15-41554     Document: 00514833786    Page: 7   Date Filed: 02/13/2019



                                   No. 15-41554
                                 c/w No. 15-41582

      A. Error
      In our prior opinion, we determined that the district court erred by
assessing a 12-level enhancement pursuant to Section 2L1.2(b)(1)(A)(ii) based
upon Solano-Hernandez’s prior conviction for third-degree “Endangering the
Welfare of a Child.” Solano-Hernandez, 847 F.3d at 177-78. Nothing about
that part of our ruling was affected by the Supreme Court decision. When the
Supreme Court remands a case with instructions, “this court must confine its
review to the limitations established by the Supreme Court’s remand order.
United States v. Duarte-Juarez, 441 F.3d 336, 340 (5th Cir. 2006). “Absent
exceptional circumstances, the mandate rule compels compliance on remand
with the dictates of a superior court and forecloses relitigation of issues
expressly or impliedly decided by the appellate court.” United States v. Lee,
358 F.3d 315, 321 (5th Cir. 2004). The government does not argue we were
incorrect about our decision that there was error, so we move on to the other
factors of plain-error review.


      B. Clear or Obvious
      To determine whether an error was clear or obvious, this court looks to
“the state of the law at the time of appeal.” Segura, 747 F.3d at 330. An error
that is subject to reasonable dispute is not clear or obvious. United States v.
Rodriguez-Parra, 581 F.3d 227, 231 (5th Cir. 2009).
      The question here is whether the district court clearly erred in relying
on a “Statement of Reasons” attached to a New Jersey state court judgment to
narrow the statute of conviction. This court’s prior opinion found we had “not
yet had occasion to elaborate on how a judgment may be used.”           Solano-
Hernandez, 847 F.3d at 177. Continuing, we stated that a judgment


                                        7
    Case: 15-41554     Document: 00514833786    Page: 8    Date Filed: 02/13/2019



                                 No. 15-41554
                               c/w No. 15-41582

      may certainly be used for establishing the fact of conviction or to
      show which part of the statute a defendant was convicted of. But
      if the judgment includes narrowing facts, the overriding
      requirement remains that they must be “explicit factual
      findings[s] by the trial judge to which the defendant assented.”
Id. (emphasis and alteration in original) (quoting Shepard v. United States,
544 U.S. 13, 16 (2005)).
      Our holding was based on established legal principles, including the
Supreme Court’s guidance in Shepard. Further, we have held in the context
of considering whether an alien is removable for having been convicted of an
aggravated felony that, “[u]nlike the charging document, the guilty plea, or the
factual basis for the plea confirmed by the defendant, sentencing reasons and
factors do not simply define the charge and the defendant’s guilty plea, but,
instead, frequently refer to facts neither alleged nor admitted in court.” Larin-
Ulloa v. Gonzales, 462 F.3d 456, 468-69 (5th Cir. 2006).
      Reliance on the “Statement of Reasons” was clear or obvious error.


      C. Effect on Substantial Rights
      A sentencing error affects a defendant’s substantial rights when there is
a reasonable probability that the defendant would have received a less severe
sentence absent the error. See United States v. Mudekunye, 646 F.3d 281, 289
(5th Cir. 2011).     A defendant need only show that the erroneous, higher
sentencing range “set the wrong framework for the sentencing proceedings.”
Molina-Martinez, 136 S. Ct. at 1345. If a defendant is sentenced based on an
incorrect Guidelines range, “the error itself can, and most often will, be
sufficient to show” that his substantial rights were affected. Id. However, if
the record supports that the district court believed the sentence imposed was
appropriate regardless of the correct Guidelines range or the sentence was

                                        8
    Case: 15-41554     Document: 00514833786      Page: 9    Date Filed: 02/13/2019



                                    No. 15-41554
                                  c/w No. 15-41582

based on “factors independent of the Guidelines,” a defendant may be unable
to demonstrate an effect on his substantial rights even if an incorrect
Guidelines range was used. Id. at 1346-47.
      While the district court denied Solano-Hernandez’s motion for downward
departure or variance, it did not indicate that the same sentence would be
imposed regardless of the relevant Guidelines range or that the sentence was
based “on factors independent of the Guidelines.” See id. at 1347. But for the
erroneous assessment of the twelve-level enhancement, Solano-Hernandez
would have been subject to, at most, an eight-level enhancement under Section
2L1.2(b)(1)(C) for having been previously deported after a conviction for an
aggravated felony: namely, his January 2013 conviction for illegal entry under
Section 1326(b)(2). The total offense level would therefore have been 13, not
17, and the Guidelines range would have been 18 to 24 months instead of 30 to
37 months. U.S.S.G. ch. 5,pt. A. He has shown an effect on his substantial
rights. See, e.g., Molina-Martinez, 136 S. Ct. at 1346-47.


      D. Exercise of Discretion
      Solano-Hernandez contends that this court should exercise its discretion
to remedy the error in this case in light of Rosales-Mireles, arguing that,
because of the district court’s error, his sentence was greater than the correct
Guidelines range and no countervailing factors justify the sentence imposed.
      In Rosales-Mireles, the Court concluded that, in a typical case, the failure
to correct a plain Guidelines error that affects a defendant’s substantial rights
will “seriously affect the fairness, integrity, or public reputation of the judicial
proceedings.” 138 S. Ct. at 1911. Further, an error that resulted in a higher
Guidelines range generally establishes a reasonable probability that the
defendant will serve a sentence greater than needed to fulfill the objectives of
                                         9
    Case: 15-41554    Document: 00514833786       Page: 10   Date Filed: 02/13/2019



                                  No. 15-41554
                                c/w No. 15-41582

incarceration: “The risk of unnecessary deprivation of liberty particularly
undermines the fairness, integrity, or public reputation of judicial proceedings”
because mistakes under the Guidelines are the result of judicial error and can
easily be addressed through resentencing. Id. at 1907-08. The Court also
noted there that ensuring that calculations under the Guidelines are correct
promotes certainty and fairness and reduces the possibility that the public will
have a diminished view of the judicial process and its integrity. Id. at 1908.
      The Court nonetheless conceded that any exercise of discretion under the
fourth prong “inherently requires a case-specific and fact-intensive inquiry.”
Id. at 1909 (citation omitted).      Indeed, “[t]here may be instances where
countervailing factors satisfy the court of appeals that the fairness, integrity,
and public reputation of the proceedings will be preserved absent correction.”
Id. The Court did not provide a full list of potential “countervailing factors.”
It did state that the defendant’s criminal history does not help to explain
whether a plain Guidelines error, which may have resulted in a longer sentence
than is merited in light of that history, seriously affects the fairness, integrity,
or public reputation of judicial proceedings. Id. at 1910 & n.5. The Court also
indicated that the ultimate reasonableness of a sentence imposed based on an
erroneous Guidelines range is immaterial because substantive reasonableness
is a “separate inquiry from whether an error warrants correction under plain-
error review.” Id. at 1910.
      This court recently applied Rosales-Mireles in the context of a plain
Guidelines error involving the erroneous application of a crime-of-violence
enhancement under Section 2L1.2(b)(1)(A)(ii).         United States v. Sanchez-
Arvizu, 893 F.3d 312, 317-18 (5th Cir. 2018). In that case, we held that the
specific facts of the case and the sentencing disparity generated by the error
are relevant when deciding whether to exercise our discretion to correct the
                                        10
   Case: 15-41554     Document: 00514833786     Page: 11    Date Filed: 02/13/2019



                                  No. 15-41554
                                c/w No. 15-41582

error. Id. at 317. We reasoned that a 21-month disparity between the sentence
imposed and the top of the correct Guidelines range represented an error that
compromised the fairness, integrity, or public reputation of judicial
proceedings. Id. We therefore rejected the Government’s assertion that the
court should decline to exercise its discretion because of the defendant’s
recidivistic behavior, noting that a defendant’s criminal history is irrelevant to
the analysis for the fourth prong of the plain error analysis. Id. at 317-18
(citing Rosales-Mireles, 138 S. Ct. at 1910 & n.5).
      So too here. This case falls well within the “ordinary” range of cases in
which this court should exercise its discretion to correct sentencing errors.
Solano-Hernandez’s recidivism and criminal history, which were previously
cited as bases not to correct the error, are no longer relevant to a consideration
of whether this court should exercise its discretion to correct an error after
Rosales-Mireles. Further, the degree of error — a six-month disparity between
the sentence imposed and the top of the correct guidelines range — does not
clearly preclude this court from addressing the error. See Sanchez-Arvizu, 893
F.3d at 317 (citing cases in which sentencing disparities of two and eight
months were reversible plain error).
      We VACATE Solano-Hernandez’s sentence for illegal reentry and
REMAND for resentencing.




                                       11